Title: To John Adams from Joseph Ward, 9 October 1777
From: Ward, Joseph
To: Adams, John


     
      Sir
      Camp October 9, 1777
     
     As you have had the history of the late action from the General, I shall not trouble you with many particulars which happened on that memorable day. The attack was formed with the true spirit of enterprize, and executed, by the Troops that were principally engaged, with heroic valour. With victory in their hands and laurels on their brows (hear me patiently, for I am determined to give Merit its due wherever my roving tongue or pen travels, and if possible animate others to do likewise,) shouting triumph along their gallant lines, ready to reap the complete harvest of the brave, and bid Liberty rest in peace forever! The piercing Eye of Heaven look’d down and saw we were not ripe for consummate glory—“the set time” was not come—stayed our conquering arms—and gave the guilty foe some future days to live. Submissive to the will of Heaven, we would not dispute the wisdom of Divine decrees; but grateful for the past, we trust for the completion of future success; and that we shall in due time hail the glorious day (prayed for in vain from the execrable Tyrant of Britain) fraught with “Liberty Peace and Safety.”
     An attack upon the Enemy, I had long most ardently wished for, from a firm perswasion it was the way to conquest; and although we did not, (owing principally to the accident of a fog, which prevented our seeing the advantages we had gained) complete our design, yet it reflects honor upon the General and the Army, and I am confident that great advantages will arise to our Country. The spirit of the Army is higher (notwithstanding the loss of some Officers and men) and firmer than before; our Troops find that the boasted discipline skill and courage of the Enemy, will all give way, when charged home with that spirit and valour which Americans can exert.
     As nothing is so animating to an Army as an honorable testimony of their merit, from the supreme Aurthority in the land, perhaps Congress may think proper to do something on this occasion which may tend to stimulate the Troops. I am happy that General Sullivan, and General Wayne, (whose reputation had by some unfortunate accidents suffered an eclipse) were, among others, gloriously distinguished; their Troops drove all that opposed them and gained great reputation, sustaining the hottest fire of the Enemy with undaunted resolution. Some of them fired forty rounds a Man. It was reported in Camp some time before this action, that Congress had suspended General Sullivan, but I hope and believe the report was not true. I shall ever lament the misfortune of a brave Man; and think bravery is such a Jewel in a Soldier’s character, that, like charity, it covers the multitude of imperfections, and intitles him to candour from the generous and the wise. You, Sir, who know human kind, are sensible we must not expect too much perfection; and what makes a man great in one view often makes him weak in another; that Zeal and fire which commonly constitutes an enterprizing genius and prompts to great and brilliant actions, is not always accompanied with the clearest head and most penetrating judgment, it is however generally successful, and has formed the great Commanders and immortal Heroes which the world admires.
     I apprehend (if wrong correct me) every Country has a million times more to fear from a spirit of doubtful timidity, than from the accidents which may attend the enterprizes of the Brave. I would notwithstanding allow caution its merit, and prudence its value, for they are necessary to make the Soldier complete.
     
     I wish, with the sincerity of a Quaker, for the calm abodes of tranquility and peace; war at best is like living in the subarbs of Tophet, and the day of Battle seems like the very gate; groans and cries, prayers and execrations, fire and blood, shouts and lamentations, smoke and thunder, mingle in one scene,—life and death walk together, and mortals croud the verge of eternity! In such an hour, who would not implore His favour whose Kingdom ruleth over all,—that our Arms might prevail? May He in infinite mercy soon cause us to triumph in His Salvation.
     We wait in solicitude to hear the event of our Northern operations; but hope by the favor of Providence it will be successful and happy. The great object with America is to defeat Howe; until this is done we must not think of repose; Battles and reinforcements, must be repeated, and continued, until he is defeated and driven off. And as the season is far advanced no time must be lost, as the long cold nights heavy dews and rains will too much expose the health of our Troops, badly clothed and worse covered from the weather. I doubt not Congress will do whatever human wisdom can devise, and I hope the Army will not fail in its exertions, to effect the great purposes of the Campaign. May God crown our efforts with His Blessing. It is in vain to look back and wish for past opportunities to return, or I should multiply wishes that we had fought Howe at or near White Clay Creek, or the first proper ground we found him on; it was ever my wish, I am no more perswaded of the propriety of such an attack now than I was then, but I believe others are, and the late action has confirmed many in my notions with respect to the great advantages the assailants have against those they attack. Notwithstanding the perfection of British generalship, discipline, precaution, and bravery, (of which we have heard so much) it is certain they were greatly surprized and thrown into disorder; and had we given them such a specimen of enterprize and spirit before they crossed Brandywine, I conceive they would not have crossed it to the end of time. But the time is past, we must make the best of the future; and as the reputation of the Army had suffered by our being so long in the descending Scale, I apprehend it is good policy to represent our late Action to as much advantage as possible, to raise the spirit of the Country and the Army, that they may put confidence in each other; for this purpose I have painted the action on the fourth Instant, in my letters to New England, in as bright colours as it would bear.
     
     Altho’ we may have let golden opportunities pass unimproved, and Howe might perhaps have been routed in a fortnight after his landing, yet we must hold fast the good doctrine, That Providence overules all things for the best end. I very much apprehend that the toryfied City of Philadelphia, and this lathargic State, wants more scourging to open their eyes to see and their hearts to feel the Curse of British power and to realize the worth of Freedom. For this reason perhaps He who judgeth among the Gods, may have determined our Councils not to take those measures which might too soon have delivered this unbelieving race of modern Jews.
    